Case
 Case8:19-cv-01516-CEH-JSS
      8:19-cv-01516-MSS-JSS Document
                             Document28-1 Filed08/20/19
                                      20 Filed  08/23/19 Page
                                                          Page11ofof22PageID
                                                                       PageID134
                                                                              214
Case
 Case8:19-cv-01516-CEH-JSS
      8:19-cv-01516-MSS-JSS Document
                             Document28-1 Filed08/20/19
                                      20 Filed  08/23/19 Page
                                                          Page22ofof22PageID
                                                                       PageID135
                                                                              215
